Title: Certificate for Payment to James Wilkinson, 10 January 1809
From: Jefferson, Thomas,Madison, James
To: 


                  
                     
                        10 Jan. 1809
                     
                  
                  By Th. J. President of the US:
                  It is hereby declared that by the representation of the Secy. of the department of State, it appears to my satisfaction that 1196 dollars have been disbursed for objects in relation to the contingent expences of intercourse between the US. & foreign nations the specification of wch disbursments at this time is deemed inexpedient; This certificate is therefore granted to serve as a voucher for the sum above mentioned which is to be paid to General James Wilkinson by the proper officer or officers of the Govt of the U.S.
                  Dated 10th January 1809.
                  
                     (signed) Th. Jefferson 
                     
                     (countersigned)
                     James Madison Secy. of State
                  
               